OPINION
BY THE COURT:
The defendant-appellee has moved the Court to dismiss the appeal on questions of law and fact for the reason that the cause is not a proceeding addressed to the chancery jurisdiction of the Court. Counsel for plaintiff-appellant concedes the correctness of the claim asserted by the motion and consents that the appeal shall proceed as against questions of law.
Counsel, therefore, may prepare an entry in which it is found that the appeal may not be tried upon ,the fact and that it is ordered that it may proceed as an appeal on questions of law and that thirty ¡days will be given within which to have a bill of exceptions prepared, allowed and settled in the trial court. This thirty days will begin to elapse on and after the entry sustaining the motion has been spread upon the- record.
GEIGER, PJ., BARNES & HORN-BECK, JJ., concur.